7. (
- Before the vote on Amendment 21
rapporteur. - (FR) Mr President, I would like Amendment 21 to be moved to after paragraph 40.
(The request was granted.)
- Before the vote on Amendment 62
rapporteur. - (FR) Mr President, this was for a linguistic oral correction to Amendment 62 to remind the House that the reference is in French and that the term 'income' in the English version has been retained. Moreover, the French version will constitute the reference for all amendments.
Before the vote on Amendment 30
rapporteur. - (FR) Mr President, I have an oral amendment. I wish to remove the word 'fragmentation' in the first sentence, and then in the second sentence replace the word 'assurer' (ensure) with 'renforcer' (reinforce).
Likewise, in the English version I wish to point out for Mr Bushill-Matthews, that 'précarité' translates as 'non secure'.
(Parliament agreed to accept the oral amendment)
- Before the vote on Amendment 55
Mr President, I think there is a typo on the PPE-DE Group voting list on this. Could I beg your indulgence perhaps to draw it to the attention of our rapporteur? I suspect, on this, he means a plus and not a minus. I am referring to the roll-call vote on amendment 55.
- At the end of the vote on the Castex report
- (NL) Madam President, I find it strange for the House to be voting on a report that still has amendments under consideration on some of its pages. I thought we were not going to do this any more in plenary, but leave the work to the Commission, in order to limit the number of amendments that are brought to plenary.
Yes, you are quite right to make that point, Mr Sterckx.